Citation Nr: 0740833	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-05 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, evaluated as 10 percent disabling 
prior to the total right knee arthroplasty of December 20, 
2005. 

3.  Entitlement to service connection for a skin disorder, 
other than tinea capitis and tinea pedis.

4.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1993.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In September 2004, the veteran cancelled a video conference 
hearing scheduled for that month.  The veteran has not 
requested that the hearing be rescheduled.  Therefore, his 
request for a hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.702 (e) (2007).

The veteran's appeal was previously before the Board in 
December 2004, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.

In a January 2006 rating decision, the RO granted the veteran 
service connection for a total knee arthroplasty, right.  
Using Diagnostic Code 5055, an evaluation of 100 percent was 
assigned, effective December 20, 2005, based on evidence of 
13 months convalescence following prosthetic replacement of 
the knee joint, and an evaluation of 30 percent was assigned, 
effective February 1, 2007.  The evaluation under Diagnostic 
Code 5003-5260 for degenerative joint disease of the right 
knee was terminated effective December 20, 2005 and was 
superseded by the rating for the knee replacement.  The 
veteran has not filed a notice of disagreement with this 
decision; accordingly, the issue concerning the evaluation of 
the service-connected right knee disability is as stated on 
the first page of this decision.  The evaluation of the right 
knee total arthroplasty is not currently on appeal before the 
Board.

The issue of entitlement to service connection for gout is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the left knee 
is manifested by limitation of motion; extension is not 
limited to more than 10 degrees and flexion is not limited to 
45 degrees or less; neither subluxation nor instability is 
present.

2.  The veteran's degenerative joint disease of the right 
knee is manifested by limitation of motion; extension is not 
limited to more than 10 degrees and flexion is not limited to 
45 degrees or less; neither subluxation nor instability is 
present.

3.  The veteran's linchen simplex chronicus, 
pseudofolliculitis barbae, and patchy alopecia are 
etiologically related to his active military service.

4.  The veteran's prurigo nodularis and recurrent 
furunculitis are not etiologically related to his active 
military service.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
veteran's left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 
5259, 5260, 5261 (2007).

2.  The criteria for an increased disability rating for the 
veteran's right knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 
5259, 5260, 5261 (2007).

3.  The criteria for service connection for linchen simplex 
chronicus, pseudofolliculitis barbae, and patchy alopecia are 
met.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2007).

4.  The criteria for service connection for recurrent 
furunculitis or prurigo nodularis are not met.  38 U.S.C.A. 
§§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

In an August 1993 rating decision, the RO granted the veteran 
service connection for degenerative joint disease of the left 
and right knees.  An evaluation of 10 percent was assigned 
for each knee, effective May 1, 1993, based on X-ray evidence 
of degenerative changes in the joints and demonstrations of 
persistent pain and swelling during a July 1993 VA 
examination.  There was no limitation of motion or 
instability found in either knee at that time.

In June 2001, the veteran filed a claim for an increased 
rating for his bilateral knee condition, contending that his 
disabilities had become worse since his last VA examination.  
He has appealed the 10 percent rating assigned for each knee 
using Diagnostic Code 5003-5260.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific 
joint(s) involved is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees or a 10 
percent evaluation if extension is limited to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

For the veteran to receive a higher rating of 20 percent for 
degenerative arthritis of either knee, there must be evidence 
of limitation of flexion to 30 degrees or extension limited 
to 15 degrees.  The veteran may also receive a separate 
rating for instability of the knee under Diagnostic Code 
5257.  The medical evidence of record does not show that this 
criteria have been met.  

Although the veteran has complained of some instability, no 
objective evidence of subluxation or lateral instability has 
been found on any of the examinations of record.  
Accordingly, a compensable rating under Diagnostic Code 5257 
is not warranted in this case.  


The objective evidence of record does establish that the 
veteran has been diagnosed with arthritis of the right and 
left knees and that the veteran does have some limitation of 
motion of the right and left knees.

VA outpatient treatment records show that during an 
orthopedic consultation in December 2000, range of motion for 
the right lower extremity was 0 to 100 degrees.  There was no 
effusion, erythema or increased warmth noted.  There was also 
no instability noted with varus/valgus stress or 
anterior/posterior drawer, and Lachman's, Apley's grind and 
McMurray's tests were all negative.  Range of motion for the 
left lower extremity was 0 to 110 degrees, with no effusion, 
erythema or increased warmth being noted.  There was no 
evidence of instability with varus/valgus stress or 
anterior/posterior drawer.  Lachman's, Apley's grind and 
McMurray's tests were all negative.  There was no tenderness 
to palpation about the left or right knee, lateral or medial 
joint line, and no posterior or anterior tenderness about the 
left knee.  X-rays at that time showed tricompartmental 
arthritic changes of both knees, right with medial 
compartment narrowing greater than the left.

During another orthopedic consultation in April 2002, the 
veteran had 0 to 120 degrees of range of motion of his 
bilateral knees with minimal crepitus and no pain.  There was 
evidence of a mild effusion bilaterally.  X-rays continued to 
show evidence of arthritis of both knees.

During a VA examination on January 2003, the veteran 
demonstrated full extension to 0 degrees, with no gross 
effusions and no joint or ligament laxity.  Flexion was down 
to 70 degrees on the right and down to 75 degrees on the 
left.  X-rays continued to show evidence of arthritis of both 
knees.

On VA examination in December 2003, the veteran walked with 
an antalgic gait, using a cane.  He had 1+ effusion in both 
knees.  His range of motion was 5 to 120 degrees in the left 
knee, and 0 to 120 degrees in the right knee.  He was stable 
to varus/valgus stress and anterior and posterior drawer 
testing with stability of all his major knee ligaments.  He 
had moderate to severe crepitus palpable with range of 
motion.  X-rays continued to show evidence of arthritis of 
both knees.

During the veteran's most recent VA examination in June 2005, 
there was no effusion in either knee; there was bilateral 
crepitus and a noticeable audible crunching, grinding sound 
on movement of the right knee.  The right knee was tender to 
palpation over the medial joint line; flexion was to 120 
degrees, with pain at 110 degrees; and extension was full at 
0 degrees.  There was no varus or valgus subluxation and no 
ligamentous laxity.  Drawer and McMurray's tests were 
negative.  There was no effusion in the left knee; extension 
was 0 degrees; flexion was to 120 degrees, with pain at 110 
degrees; and there was no ligamentous laxity.  There was no 
McMurray's sign and no drawer sign.  There was also audible 
crunching and grinding.  He was again diagnosed with severe 
degenerative joint disease of the knees based on X-ray 
evidence.

During the December 2003 VA examination, the veteran reported 
that he was only able to walk one block because of excessive 
swelling in the ankles and knees.  He used a cane for 
ambulation and occasionally a right knee brace.  The examiner 
also noted that the veteran's treatment regiment for his 
knees had included multiple corticosteroid injections.  
During the June 2005 VA examination, the veteran reported 
difficulty with standing, walking and sitting down secondary 
to pain, weakness and the feeling of locking, but also 
indicated that his knees were better with rest.  The examiner 
also noted that on physical examination, the veteran was able 
to perform a squat with the assistance of a cane.  The June 
2005 VA examiner also opined that the veteran had severe 
limitations based on his functional impairment as a result 
primarily of pain, weakness and insecurity, and that because 
of his pain, he was severely limited in performing any 
occupational duties that required prolonged standing or 
flexion and extension maneuvers.  However, the examiner did 
not indicate that the veteran had problems with the 
activities of his daily living or that the veteran was 
completely unemployable due to his bilateral knee condition.

In the Board's judgment, even when all pertinent disability 
factors are considered, there is no appropriate basis for 
concluding that the limitation of flexion more nearly 
approximates limitation to 30 degrees than limitation to 45 
degrees as required for ratings in excess of 10 percent under 
Diagnostic Code 5260.  In addition, the record provides no 
appropriate basis for the Board to conclude that the 
limitation of extension more nearly approximates limitation 
to 10 degrees than 5 degrees, as required for compensable 
ratings under Diagnostic Code 5261.  

Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

In an August 1993 rating decision, the RO granted the veteran 
service connection for a scalp condition diagnosed as tinea 
capitis with associated hair loss.  The veteran contends that 
service connection is warranted for a chronic skin condition, 
other than tinea capitis and tinea pedis, that he developed 
during active military service in Vietnam and continues to 
suffer from today.

The evidence of record shows that the veteran has a currently 
diagnosed skin disability.  VA outpatient treatment records 
show that in January 2001, the veteran was noted to have a 
groin rash which was described as dermatitis.  In March 2001, 
he was noted to have multiple hyperpigmented lichenified 
plaques on his upper legs, abdomen and scalp, and was 
diagnosed with prurigo nodularis.  He was diagnosed with 
prurigo nodularis again during an October 2001 VA 
examination.  Most recently, on VA examination in June 2005, 
the veteran was diagnosed with several skin disabilities, 
including lichen simplex chronicus, involving the scalp, 
arms, abdomen, genital area and legs; pseudofolliculitis 
barbae; patch alopecia; and recurrent furunculitis.

Service medical records show that the veteran was treated for 
scalp folliculitis or seborrheic dermatitis in February 1971, 
December 1973, January 1976, February 1983 and July 1991.  He 
was noted to have irritation in the beard area from shaving 
with pseudofolliculitis barbae in May 1971, June 1972 and 
December 1973.  He was also noted to have sores on the scalp, 
knees and thighs in July 1991 and at that time, he reported 
that he was also having problems with pustules in the genital 
area.

The only evidence of record addressing the etiology of the 
veteran's currently diagnosed skin disabilities, other than 
tinea capitis and tinea pedis, is the reports of two VA 
examinations in June 2005.  In the report of the June 8, 2005 
examination, the examiner noted the veteran's report of 
developing scalp, leg and knee lesions while in the Vietnam.  
The veteran also reported that the lesions had been 
chronically present with some waxing and waning since that 
time in spite of treatment with topical Cleocin T lotion and 
a variety of shampoos.  The examiner noted that the veteran 
had a biopsy done on the scalp and the abdomen in January 
2004 which was consistent with inflammation suggestive of 
lichen simplex chronicus.  

On physical examination, on the scalp, there were 4-mm 
scaling dark papules; there was patchy alopecia scattered 
throughout the scalp with about 40 percent involvement of the 
alopecia with some scarring; on the forehead, there were 3-5 
mm hyperpigmented patches; in the beard area below the 
mandible, there were follicular hyperpigmented papules; on 
the arms and legs, there were hyperpigmented keratotic, round 
and linear papules and plaques; on the abdomen, there were 
ten 4-8 mm hyperpigmented papules and patches; no lesions 
were present in the groin area.

The examiner diagnosed the veteran with lichen simplex 
chronicus involving the scalp, arms, abdomen, genital area 
and legs, and noted that there were no active pustules 
present suggestive of an infectious etiology.  He also 
diagnosed the veteran with pseudofolliculitis barbae and 
patchy alopecia.  With regard to etiology of the lesions, the 
examiner indicated that all of the lesions appeared to have 
arisen while the veteran was in service in Vietnam and that 
they had been chronic and not resolved with the treatment he 
had undergone.  He opined that there is a greater than 50 
percent chance that the lesions were contracted and 
exacerbated while the veteran was in service, particularly 
while he was in Vietnam.

In the report of the June 14, 2005, VA examination, another 
examiner diagnosed the veteran's skin condition as recurrent 
furunculitis, and expressed the opinion that it was not 
related to the skin problems characterized by dermatophytosis 
that the veteran had experienced in service.  Neither 
examiner in June 2005 diagnosed prurigo nodularis, which had 
been the diagnosis in 2001.  Hence, neither examiner 
expressed an opinion concerning whether prurigo nodularis is 
related to the veteran's active military service, and the 
record does not contain any medical opinion linking that 
diagnosis to the veteran's service.  

The Board notes that there is no contradictory medical 
opinion of record.  Therefore, the Board concludes that the 
preponderance of the evidence supports granting service 
connection for lichen simplex chronicus, pseudofolliculitis 
barbae and patchy alopecia and denying service connection for 
recurrent furunculitis and prurigo nodularis.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for skin 
conditions diagnosed as linchen simplex chronicus, 
pseudofolliculitis barbae, and patchy alopecia.  The Board, 
therefore, concludes that any defect in the notice or 
assistance given to the veteran concerning these diagnosed 
disabilities would be harmless, under the circumstances.

Concerning the other disabilities at issue, the Board notes 
that, following the veteran's claim received in June 2001, 
the veteran was given notice in August 2001 of the respective 
duties of VA and the claimant, and of the evidence needed to 
support a claim for service connection.  He was given similar 
notice in December 2002, which also informed him of the 
evidence needed to support a claim for a higher disability 
evaluation.  He was again given notice in December 2004 of 
the respective duties of VA and the claimant, and was 
specifically advised to give VA any pertinent evidence in his 
possession.  Although some of these notices were given to the 
veteran after the rating decision that is the subject of this 
appeal, they were all given to him before the most recent 
supplemental statement of the case (SSOC) in January 2006.  
The Board concludes, therefore, that any timing defect in the 
notice was not prejudicial, as the veteran had an opportunity 
to participate in his claim and appeal, and to present 
evidence and argument to support his claim before the January 
2006 SSOC.   

The claims folder was returned to the Board in early 2006, 
and the record does not contain the specific notice required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  Nonetheless, to the extent that the claims 
for service connection have been substantiated, the veteran 
was not prejudiced.  Similarly, the claims for service 
connection for the left and right knee degenerative joint 
disease were substantiated long ago.  The veteran was provide 
with notice concerning the evaluation of the left and right 
knee degenerative joint disease and, as a higher rating has 
not been assigned, a question concerning the effective date 
of increase has not arisen.  Thus, the veteran is not 
prejudiced by the lack of notice concerning the effective 
date of an award.

The duty to assist the veteran in substantiating his claim 
has also been met, as VA has obtained the records identified 
by the veteran, and has given the veteran several 
examinations and obtained medical opinions in connection with 
these claims.  


ORDER

An increased rating for degenerative joint disease of the 
left knee is denied.

An increased rating for degenerative joint disease of the 
right knee is denied.

Service connection for lichen simplex chronicus, 
pseudofolliculitis barbae, and patchy alopecia is granted.

Service connection for recurrent furunculitis and for prurigo 
nodularis is denied.




REMAND

In the December 2004 remand, the Board identified an October 
2002 notice of disagreement (NOD) concerning the RO's 
September 2002 denial of the claim for service connection for 
gout, for which no statement of the case (SOC) had been 
furnished.  Accordingly, the Board directed the RO to issue 
the veteran an SOC on that issue.  See, 38 C.F.R. §§ 19.26, 
20.201, 20.302(a) (2003); Manlicon v. West, 12 Vet. App. 238, 
240-41 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The originating agency has not complied with this remand 
directive.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. App 
268 (1998).  

Accordingly, the case is REMANDED for the following actions:

The veteran and his representative should 
be provided a SOC on the issue of service 
connection for gout.  They should also be 
informed of the requirements to perfect an 
appeal with respect to this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


